PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
QUALCOMM Incorporated
Application No. 16/685,891
Filed: 15 Nov 2019
For: LISTEN-BEFORE-TALK (LBT) WITH NEW RADIO-SPECTRUM SHARING (NR-SS) DISCOVERY SIGNAL TRANSMISSION
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition, filed March 14, 2022, to revive the above-identified application under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

The application became abandoned for failure to file a proper reply within the meaning of 37 CFR 1.113 to the final Office action, mailed February 4, 2021, which set a shortened statutory period for reply of three (3) months.  It is noted a response was received on April 5, 2021; however; an Advisory Action was mailed May 6, 2021, indicating that the reply failed to place the application in condition for allowance.  No extension of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the date of abandonment of this application is May 5, 2021.  A Notice of Abandonment was mailed on January 19, 2022.

It is noted that a terminal disclaimer has been filed in connection with the instant petition for revival. The terminal disclaimer filed March 14, 2022 has been accepted. Petitioner should note that under the provisions of 37 CFR 1.137(d), as this utility application was filed on or after 
June 8, 1995, no terminal disclaimer is required. Accordingly, if the petitioner wishes to withdraw the terminal disclaimer, prior to the issuance of the instant application as a patent, petitioner must follow the procedure outlined in MPEP §1490 (VIII)(A).

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment; (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.  

The application is being forwarded to the Technology Center Art Unit 2473 for appropriate action by the Examiner in the normal course of business on the reply received March 14, 2022.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  All other inquiries regarding this application should be directed to the Technology Center.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions